UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8396


STEVE MORRISON,

                  Plaintiff - Appellant,

             v.

MATTHEW W. PENNELL,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00127-GCM)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Morrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve   Morrison      appeals       the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed   the      record   and       find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Morrison    v.    Pennell,    No.    5:08-cv-00127-GCM        (W.D.N.C.

Nov. 3, 2008).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument      would     not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2